Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 1 of 22 PageID #: 1274




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


HOSTFORWEB INCORPORATED,                :
                                        :
      Plaintiff/Counterclaim-Defendant, :
                                        :
v.                                      :       C. A. No. 20-CV-378-RGA-MPT
                                        :
SEAN FRANK, OC1-HOSTFORWEB, :
LLC, and                                :
OC1-WEBHOSTINGBUZZ, LLC,                :
                                        :
      Defendants/Counterclaimants. :

                          REPORT AND RECOMMENDATION

I.     INTRODUCTION

       On March 17, 2020, HostForWeb Incorporated (“HostForWeb” or “plaintiff”)

initiated this action against Sean Frank (“Frank”); Mohan Nadarajah (“Mohan”); Ray

Rajan (“Ray”); Host For Web, Inc. (“HFW, Inc.”); OC1-HostForWeb, LLC (“OC1-HFW”);

and OC1-WebHostingBuzz, LLC ("OC1-WHB,” collectively with OC1-HFW, the “OC1

Entities”), alleging Breach of Contract (Count I), Fraud (Count II), and Civil Conspiracy

(Count III).1 On July 21, 2020, plaintiff filed a First Amended Complaint (“FAC”) alleging

Breach of Contract (Count I), Fraud/Fraudulent Inducement (Count II), Negligent

Misrepresentation (Count III), and Unjust Enrichment (Count VI [sic]). 2 The FAC names

only Frank, OC1-HFW, and OC1-WHB as defendants.3 On August 18, 2020, Frank and

the OC1 Entities (collectively, “defendants”) filed their Answer, Affirmative Defenses,

and Counterclaims to the FAC (“Answer”) asserting counterclaims for Declaratory

Judgment (Counterclaim Count I); Breach of Contract--Settlement Agreement



1
  D.I. 1.
2
  D.I. 16 (FAC).
3
  Id.
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 2 of 22 PageID #: 1275




(Counterclaim Count II); and Breach of Contract--APA (Counterclaim Count III).4

       Currently before the court is plaintiff’s motion to dismiss each of defendants’

counterclaims pursuant to FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6) (“Motion”).5 For

the reasons discussed below, it is recommended that plaintiff’s Motion be denied in part

and granted in part.

II.    BACKGROUND

       A.     Parties and Relevant Non-Parties

       1. Plaintiff HostForWeb is an Illinois corporation with its principal place of

business located in Cook County, Illinois.6

       2. Defendant OC1-HFW is a Delaware entity formed on February 28, 2017 to

purchase the assets that are the subject of this action, and a party to a March 23, 2017

settlement agreement (the “Settlement Agreement”) and one of two March 23, 2017

asset purchase agreements (the “APAs”).7

       3. Defendant OC1-WHB is a Delaware entity also formed on February 28, 2017

to purchase the assets that are the subject of this action, and a party to the Settlement

Agreement and one of the two APAs.8

       4. Defendant Frank is a resident of the state of New York, with a principal place

of business located in New York, New York.9 Frank is a manager and/or materially

participates in the management of defendants OC1-HFW, and OC1-WHB.10 Non-party


4
   D.I. 19 (Answer).
5
   D.I. 30. Briefing on the motion is found at D.I. 31 (plaintiff’s opening brief), D.I. 32
(defendants’ answering brief), and D.I. 34 (plaintiff’s reply brief).
6
   D.I. 16 at ¶ 9.
7
   Id. at ¶ 12; D.I. 162-2, Ex. D (Settlement Agreement); id., Exs. A, B (APAs).
8
   D.I. 16 at ¶ 13.
9
   Id. at ¶ 11.
10
    Id.
                                               2
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 3 of 22 PageID #: 1276




HFW, Inc. is a Delaware corporation and a counterparty to various contractual

arrangements with plaintiff.11

       5. Non-party Mohan is an officer and director of HFW, Inc.,12 and a party to the

two APAs as a Guarantor. 13

       6. Non-party Ray is also an officer and director of HFW, Inc.,14 and a party to the

two APAs as a Guarantor. 15 Mohan and Ray each had authority to conduct business

and execute transactions on behalf of HFW, Inc.16

       7. Non-party Cloud Equity Group consists of the following affiliated entities

organized under the laws of the state of New York: Cloud Equity Group SIM LLC;

Cloud Equity Group SPG LLC; Cloud Equity Investors, LLC; and Cloud Equity Group,

LLC.17 Frank is the managing member of each Cloud Equity Group entity.18

       B.     Facts19

       On August 29, 2014, plaintiff sold all of its assets to HFW, Inc. pursuant to an

Asset and Stock Purchase Agreement (“Purchase Agreement”).20 Total consideration

for the sale was $2,700,000 payable in two components: (i) $1,150,000 in cash at

closing, and (ii) the execution and delivery by HFW, Inc. of a promissory note in the

amount of $1,550,000 (“Promissory Note”).21 The Promissory Note was secured by a


11
   Id. at ¶ 14.
12
   Id. at ¶ 15.
13
   Id.
14
   Id. at ¶ 16.
15
   Id.
16
   Id. at ¶ 17.
17
   Id. at ¶ 10.
18
   Id.
19
   The facts recited in this section are taken from plaintiff’s FAC, documents
attached to the FAC, and defendants’ Answer and documents attached thereto.
20
   D.I. 16 at ¶ 19.
21
   Id. at ¶ 20.
                                            3
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 4 of 22 PageID #: 1277




Share Pledge Agreement through which HFW, Inc. granted a security interest in all

assets transferred, and pledged all outstanding and issued shares of HFW, Inc. to

plaintiff.22

          On December 14, 2016, after no payments were made pursuant to the

Promissory Note despite due demand, plaintiff filed suit against HFW, Inc., Ray, and

Mohan in Illinois state court asserting its right to ownership of all outstanding and issued

shares of HFW, Inc. (the “Illinois Action”). 23 The parties executed a litigation stay

agreement (“Litigation Stay Agreement”) on January 25, 2017, on the condition that

defendants seek a third-party buyer for the assets of HFW, Inc.24 Pursuant to that

agreement, plaintiff was to be paid from any sale on the following terms:

     5.   The following terms are specific to the Sale: . . .

     (d) Upon Closing, HFW will pay to Plaintiff the sum of $425,000 on account of
         the [secured vendor financing (“VTB”)]. Plaintiff will have the opportunity
         to receive the balance of the full principal amount of the VTB (the balance
         being $1,125,000, with no additional interest) out of the proceeds of the
         Sale, to be paid to HFW by the Buyer over two (2) years, subject to the
         following:

          (i) If sales, annualized based on the first six (6) months following
              Closing (the “Earn-Out Period”), have not declined by 10% or
              more, Plaintiff will receive the $1,125,000 in two payments, the first on
              the twelve (12) month anniversary of Closing and the second on the
              twenty-four (24) month anniversary of Closing. (Reasonable efforts will
              be made to cause these payments to be made more frequently).

          (ii) If sales decline by more than 10% based on the above six (6) month
               calculation, the payments will be reduced by $1.10 for each $1.00 of
               sales decline.

          (iii) These formulas reflect the sale proceed formulas that a Buyer is
                expected to require HFW to accept pursuant to the Sale. 25
22
   Id. at ¶ 21.
23
   Id. at ¶ 22.
24
   Id. at ¶ 23; D.I. 16-2, Ex. C (Litigation Stay Agreement).
25
   D.I. 16-2, Ex. C at § 5(d) (emphases added).
                                                 4
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 5 of 22 PageID #: 1278




        Ray and Mohan later informed plaintiff they secured Cloud Equity Group as the

Buyer.26 On February 27, 2017, Cloud Equity Group, and Frank as its authorized

representative, created the OC1 Entities to purchase the assets of HFW, Inc.27

        On March 23, 2017, the parties to the Illinois Action executed the Settlement

Agreement and APAs authorizing Ray and Mohan’s sale of HFW, Inc.’s assets to Cloud

Equity Group, and for plaintiff to be reimbursed from the proceeds of that sale.28

Plaintiff states “other than the monetary terms and parties involved, each APAs’ [sic]

contractual language is essentially the same.”29 The Settlement Agreement contained

the same terms as the Litigation Stay Agreement with respect to payment and monetary

transfers.30 The Settlement Agreement also included the following relevant provisions:

               Section 2

     2. The Payment is contingent upon the Closing and Plaintiff’s, Korneyev’s,
     and TSI’s acceptance of this Agreement, acknowledged by signing this
     Agreement and returning it to HFW. The Payment will be paid within one (1)
     business day following the Closing and receipt by HFW of this Agreement
     signed by Plaintiff, Korneyev, and TSI. Over the course of two (2) years,
     Plaintiff shall have the opportunity to receive up to the balance of the full
     principal amount of the VTB, being $1,125,000, with no additional interest
     thereon, out of the proceeds of the Sale, to be paid to Plaintiff by Buyer, in
     each case in accordance with the terms and subject, in all respects, to
     the limitations set forth in the APAs.31

               Sections 5.3, 5.4, and 5.7

     5.3. Provided Buyer does not breach the APAs with respect to the
26
   D.I. 16 at ¶ 25.
27
   Id. at ¶¶ 26-27.
28
   Id. at ¶ 36; D.I. 16-2, Ex. D.
29
   D.I. 34 at 1 n.2.
30
   D.I. 16 at ¶ 37.
31
   D.I. 16-2, Ex. D at § 2 (emphasis added). TouchSupport, Inc. (“TSI”), a non-party
to this litigation, was also a party to the August 29, 2014 Purchase Agreement.
See id., Ex. D at 1. Non-party Alex Korneyev (“Korneyev”) is the president and
sole shareholder of plaintiff.
                                             5
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 6 of 22 PageID #: 1279




      calculation of, or the payment of, the Conditional Purchase Price (as defined
      in the APAs), the Plaintiff Releasors, for and in consideration of the promises
      and obligations set forth in this Agreement and the APAs and for
      themselves and all other Plaintiff Releasors, hereby covenant not to sue
      Buyer relating to payment of the balance of the VTB and hereby release,
      waive, and forever discharge Buyer by and from all claims relating to
      payment of the balance of the VTB and the Conditional Purchase Price (as
      defined in the APAs).

      5.4. Provided Buyer does not breach the APAs with respect to the
      calculation of, or the payment of, the Conditional Purchase Price (as defined
      in the APAs), the Parties acknowledge and agree that it is the Parties’
      intention that this Agreement shall be effective as a bar to all financial or
      other recovery against the released parties described in Paragraphs 5.1,
      5.2, and 5.3 above. To the maximum extent permitted by law, the Parties
      covenant not to sue or to institute or cause to be instituted any action in
      any court against the released parties described in Paragraphs 5.1, 5.2, and
      5.3 above regarding the matters covered by the releases contained in this
      Agreement, subject to Paragraph 5.6.

      5.7. If any legal action or other proceeding is brought for the enforcement of
      this Agreement, or because of an alleged dispute, breach, default, or
      misrepresentation in connection with any provision of this Agreement,
      including without limitation a breach of the terms of the release and covenant
      not to sue, the successful or prevailing party or parties shall be entitled
      to all attorney’s fees incurred and other disbursements incurred in that
      action or proceeding, in addition to any other relief to which it or they may
      be entitled.32

         Following the six-month waiting period for the calculation of the earn-out, plaintiff

allegedly:

         [D]iscovered . . . that contrary to Sean Frank’s representations the
         baseline input for the APAs, Target Annual Revenue, was not revenue of
         active service at close. Instead of being based on active service as of
         close, it was artificially increased by between 10% to 20% (10% being the
         defining percentage of sales for the Plaintiff to receive full payment)
         because material amounts of inactive accounts (those cancelled,
         terminated or flagged for fraud) were included in the apparent calculation
         used to reach the Target Annual Revenue figure. Accordingly, the
         Defendants designed an agreement that built in a 10% decrease thereby
         harming Plaintiff.33


32
     Id., Ex. D at §§ 5.3, 5.4 and 5.7 (emphases added).
33
     D.I. 16 at ¶ 41 (emphases in original).
                                               6
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 7 of 22 PageID #: 1280




       Plaintiff further alleges “Defendants and their accountant deviated from generally

accepted accounting principles in calculating the Final Payment by also pushing down

the revenue earned during the 6-month earnout period.” 34

       Defendants’ Answer details its calculation of the Target Annual Revenue and

attaches a copy of the OC1 Entities’ Sixth Month Final Revenue Statement and tables

displaying the Adjusted Conditional Payout.35 The Answer avers defendants have not

made final payment to plaintiff because “upon the OC1 Entities’ timely initial effort to

make that payment, the payment was returned to the OC1 Entities due to the f act that

the account designated for the payment had apparently been closed, and, shortly

thereafter, the amount was placed in dispute and made subject to indemnification by

Plaintiff’s filing of the Illinois Action.”36 Efforts to make final payment allegedly

demonstrate defendants are in full compliance with the APAs and that none of the

provisions were breached.37

       Defendants’ Counterclaim Count I—Declaratory Judgment, alleges “[a]n actual

controversy exists between Plaintiff and the OC1 Entities regarding whether the OC1

Entities breached the APAs ‘with respect to the calculation of, or the payment of, the

Conditional Purchase Price,’ and ultimately the Initial Payment,”38 and requests

declaratory judgment of defendants’ compliance with sections 2.3(b), 2.4(c), 2.4(f) and

2.4(g) of the APAs.39

       Those sections provide, in pertinent part:


34
   Id. at ¶ 44.
35
   See D.I. 19 at ¶¶ 12-21; D.I. 19-1, Ex. 2 (Six Month Final Revenue Statement).
36
   D.I. 19 at ¶ 26.
37
   Id. at ¶¶ 28-29.
38
   Id. at ¶ 32.
39
   Id. at ¶ 35.
                                               7
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 8 of 22 PageID #: 1281




                Section 2.3(b)

      2.3(b). Conditional Purchase Price. Purchaser shall, subject to Section
         2.4 and Section 7.5, pay an aggregate amount equal to the Conditional
         Purchase Price to [Plaintiff] (on Seller’s behalf) and, if applicable, to, at
         Purchaser’s sole election, Seller or any creditor of an Unsatisfied Lien or
         Other Encumbrance, in equal installments within thirty (30) days after
         each of the first and second annual anniversary of the Closing Date . . . .40

         Section 2.4(c), 2.4(f) and 2.4(g) (Calculation of Conditional Purchase
         Price)

      2.4(c). Any items included in the Purchaser Revenue Statement which are
         not disputed by Seller in the Seller Objections shall be deemed
         agreed to by Seller. If Seller delivers the Seller Objections and the
         parties do not resolve all such Seller Objections on a mutually agreeable
         basis within fifteen (15) Business Days after Purchaser’s receipt of the
         Seller Objections, any Seller Objections as to which Purchaser and Seller
         cannot agree upon shall be submitted to Doeren Mayhew (the
         “Designated Accounting Firm”) for resolution as provided herein. . . .
         Subject to Section 2.4(d), the Designated Accounting Firm shall have
         the power, authority, and duty to resolve any outstanding Seller
         Objections and the decision of the Designated Accounting Firm shall
         be final and binding upon the Parties. Upon the agreement of the
         parties or the decision of the Designated Accounting Firm, the Purchaser
         Revenue Statement, as adjusted in accordance with this Section 2.4(c), if
         necessary, shall be final and conclusive with respect to the calculation of
         the Conditional Purchase Price.

      2.4(f). If the Annualized Revenue set forth in the Six Month Final Revenue
         Statement equals . . . (ii) less than 90% of the Target Annual Revenue,
         Purchaser shall pay to (A) Host Inc. (on Seller’s behalf) the Host Inc.
         Maximum Amount, reduced (up to the entire amount of the Host Inc.
         Maximum Amount) by 34% of the product of $1.10 for every $1.00 by
         which the Annualized Revenue set forth in the Six Month Final
         Revenue Statement is less than the Target Annual Revenue, and (B)
         at Purchaser’s sole election, Seller or any creditor of an Unsatisfied
         Lien or Other Encumbrance, the Maximum Conditional Purchase Price,
         reduced (up to the entire amount of the Maximum Conditional Purchase
         Price) by (1) 34% of the product of $1.10 for every $1.00 by which the
         Annualized Revenue set forth in the Six Month Final Revenue Statement
         is less than the Target Annual Revenue and (2) the amount paid to Host
         Inc. pursuant to Section 2.4(f)(ii)(A). . . .

              (i) If the Annualized Revenue set forth in the Six Month Final
40
     D.I. 16-2, Ex. A at § 2.3(b) (emphases added).
                                               8
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 9 of 22 PageID #: 1282




                 Revenue Statement equals 90% (or more) of the Target Annual
                 Revenue, Purchaser shall pay to Host Inc. (on Seller’s behalf)
                 an aggregate $382,500 (which amount equals the Host Inc.
                 Maximum Amount) and to Seller (or any creditor of an Unsatisfied
                 Lien or Other Encumbrance ) an aggregate $127,500 (which
                 amount equals the Maximum Conditional Purchase Price, less the
                 Host Inc. Maximum Amount) in equal installments within thirty (30)
                 days after each of the first and second annual anniversary of the
                 Closing Date.

      2.4(g). Notwithstanding anything in this Agreement to the contrary, payment
         of the Conditional Purchase Price pursuant to Section 2.3(b) and this
         Section 2.4 remains subject, in all respects, to Section 7.5. 41

         Defendants allege Article VII of the APAs provides broad indemnification

and set-off rights which allow them to include these figures in the calculation of

the Conditional Purchase Price and apply those amounts against the total

amount paid to plaintiff in the final payment.42 Pertinent sections of Article VII

provide:

                Section 7.2, 7.5(a) and 7.5(b) (Indemnification)

      7.2. Indemnification by Seller and Each Guarantor. Subject to the
         provisions of this Article VII, Seller and . . . any . . . Guarantor, such
         Guarantor, shall indemnify, hold harmless, and defend each of
         Purchaser . . . (each, a “Purchaser Indemnified Party”), from and against
         any and all losses, Liabilities, fines, judgments, sums required to be
         repaid, claims, damages, settlement payments, actions or causes of
         action, Encumbrances, costs, and expenses (including reasonable
         attorneys’ fees) (collectively, “Losses”) incurred by any of them by reason
         of, arising out of, or in connection with (a) any breach of any
         representation or warranty by Seller or any Guarantor contained in any
         Transaction Document or any certificate delivered to Purchaser in
         connection with the Transactions; (b) any breach by Seller or any
         Guarantor of any of their respective covenants, obligations, or agreements
         contained in any Transaction Document; and (c) any Excluded Liability
         (collectively, “Purchaser Indemnifiable Losses”).

      7.5(a). Purchaser may set off against and recoup from any amount owed
         or otherwise payable by Purchaser to Seller pursuant to any of the
41
     Id., Ex. A at §§ 2.4(c), (f) and (g) (emphases added).
42
     D.I. 19 at ¶¶ 11, 21.
                                              9
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 10 of 22 PageID #: 1283




        Transaction Documents (including the Conditional Purchase Price and
        the Holdback) and the Related Transaction APA (including the Related
        Transaction Conditional Purchase Price and the Related T ransaction
        Holdback) any Purchaser Indemnifiable Losses for which Seller or any
        Guarantor is obligated to indemnify any Purchaser Indemnified Party
        pursuant to this Article VII. Such set off and recoupment shall be
        treated as adjustments to the Purchase Price.

     7.5(b). If, at the time Purchaser is obligated to make a payment to Seller
        pursuant to Section 2.3 or Section 2.3 of the Related Transaction APA,
        one or more Purchaser Indemnified Persons has asserted a claim for
        indemnification pursuant to this Article VII that has not been finally
        resolved, in such case, Purchaser may withhold such payments due
        Seller pursuant to Section 2.3 or Section 2.3 of the Related
        Transaction APA as security for payment of any indemnification
        obligations of Seller or Guarantors. The aggregate amount of the
        payments withheld by Purchaser pursuant to this Section 7.5(b) shall not
        exceed the aggregate potential amount of the Purchaser Indemnified
        Persons’ unresolved claim for indemnification[.]43

        Defendants’ Counterclaim Count II--Breach of Contract (Settlement Agreement)

alleges that “[b]ecause the OC1 Entities did not breach the APAs ‘w ith respect to the

calculation of, or the payment of, the Conditional Purchase Price,’ Plaintiff breached

Sections 5.3 and 5.4 of the Settlement Agreement by bringing this lawsuit and the prior

Illinois Action.”44

        Defendants’ Counterclaim Count III—Breach of Contract (APA) alleges plaintiff

(as third-party beneficiary) violated the APA’s forum selection clause by bringing the

previous Illinois Action.45

                Section 8.12 (Forum Selection Clause)

     8.12. Consent to Jurisdiction. The Parties hereby submit to the
        jurisdiction of the courts of the State of Delaware or the courts of the
        United States located in the State of Delaware in respect of the
        interpretation and enforcement of the provisions of this Agreement and the
        other Transaction Documents and hereby waive, and agree not to assert,
43
   D.I. 16-2, Ex. A at §§ 7.2, 7.5(a) and 7.5(b) (emphases added).
44
   D.I. 19, Counterclaim Count II at ¶ 38. Sections 5.3 and 5.4 are reproduced abov e.
45
   Id., Counterclaim Count III at ¶¶ 40-44.
                                           10
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 11 of 22 PageID #: 1284




       any defense in any action, suit, or proceeding for the interpretation or
       enforcement of this Agreement and any other Transaction Documents,
       that they are not subject thereto or that such action, suit, or proceeding
       may not be brought or is not maintainable in such courts or that this
       Agreement may not be enforced in or by such courts or that their property
       is exempt or immune from execution, that the suit, action, or proceeding is
       brought in an inconvenient forum, or that the venue of the suit, action, or
       proceeding is improper.46

III.   GOVERNING LAW

       To survive a motion to dismiss for failure to state a claim pursuant to FED. R. CIV.

P. 12(b)(6), the counterclaims must contain factual allegations that are plausible on their

face and “enough to raise a right to relief above the speculative level . . . on the

assumption that all allegations in the complaint are true even if doubtful.”47 The factual

allegations of the complaint are to be viewed in the light most favorable to the non-

moving party.48

IV.    DISCUSSION

       On September 11, 2020, plaintiff filed its Motion to dismiss each of defendants’

counterclaims.49

       A.     Plaintiff’s Motion to Dismiss Counterclaim Count I--Declaratory
              Judgment

       Defendants’ Counterclaim Count I requests declaratory judgement that the OC1

Entities did not violate the APAs “with respect to the calculation of, or the payment of,

the Conditional Purchase Price” pursuant to 28 U.S.C. § 2201(a). 50

       Plaintiff argues defendants have no right to apply indemnification and set offs

against the final payment to plaintiff because the APAs only specify indemnification
46
   D.I. 16-2, Ex. A at § 8.12 (emphasis added).
47
   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).
48
   In re Burlington Coat Factory Secs. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997).
49
   D.I. 30.
50
   D.I. 19, Counterclaim Count I at ¶ 35.
                                             11
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 12 of 22 PageID #: 1285




obligations of “Seller” and “Guarantor.”51 Since the APAs are unambiguous and do not

define plaintiff as either, it asserts defendants’ declaratory judgment request must be

denied.52

       Defendants argue plaintiff is placed in the “Seller’s position” with respect to the

obligations imposed on each party because the APAs designate plaintiff as the party to

receive payment directly from the sale of the assets.53 As a consequence, plaintiff

allegedly “stood in Seller’s shoes for purposes of receiving payments under the

APAs–payments that would have otherwise been made directly to Seller under ordinary

circumstances.”54 Payments to plaintiff, therefore, should be treated the same as

payments made to Seller reduced by any adjustments made to the final payment

amount.55 Defendants argue a contrary reading of the agreement renders the

indemnification and set off provisions of the contracts superfluous and illusory.56

       Under Delaware law, the proper interpretation of a contract is a matter of law and

a motion to dismiss is a “proper framework for determining the meaning of contract

language. . . .”57 “‘Delaware adheres to the “objective” theory of contracts, i.e., a

contract's construction should be that which would be understood by an objective,

reasonable third party.’”58

       In interpreting contract language, clear and unambiguous terms are
       interpreted according to their ordinary and usual meaning. Absent some
51
   D.I. 31 at 1.
52
   Id. at 7-8.
53
   D.I. 32 at 10.
54
   Id.
55
   Id.
56
   Id. at 13, 15.
57
   Allied Capital Corp. v. GC-Sun Holdings, L.P., 910 A.2d 1020, 1030 (Del. Ch. 2006).
58
   Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1159 (Del. 2010) (quoting NBC
Universal v. Paxson Commc'ns, No. Civ. A. 650-N, 2005 WL 1038997, at *5 (Del. Ch.
Apr. 29, 2005)).
                                             12
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 13 of 22 PageID #: 1286




       ambiguity, Delaware courts will not distort or twist contract language under
       the guise of construing it. When the language of a contract is clear and
       unequivocal, a party will be bound by its plain meaning because creating
       an ambiguity where none exists could, in effect, create new contract
       rights, liabilities and duties[.] 59

       A contract will be considered ambiguous “[o]nly where the contract's language is

susceptible of more than one reasonable interpretation” 60 and “[a]n unreasonable

interpretation produces an absurd result or one that no reasonable person w ould have

accepted when entering the contract.”61

       Defendants contend the Delaware Supreme Court’s contract analysis in Osborn

is controlling.62 There, Kemp entered a lease agreement with Osborn to use the upper

apartment of her beach house in Slaughter Beach, Delaware.63 Osborn and Kemp later

entered a purchase agreement for the property which became the subject of the

litigation.64 The language of the purchase agreement at issue provides: “I, Michael

Kemp agree to pay Lucille Menicucci $275.00 per month plus utilities for twenty years

for the purchase of property at 292 S. Delaware and Bay Ave. Slaughter Beach for

$50,000.”65 When Osborn’s mental faculties subsequently began to decline, her niece

took over Osborn’s affairs.66 A dispute arose between the niece and Kemp resulting in

litigation filed by the niece (on Osborn’s behalf) over the validity of the purchase

agreement.67

       The central issue of the litigation was whether the terms of the purchase
59
   Allied Capital Corp, 910 A.2d at 1030 (footnote omitted).
60
    Id.
61
   Osborn, 991 A.2d at 1160.
62
   D.I. 32 at 13.
63
   Osborn, 991 A.2d at 1156.
64
   Id.
65
   Id.
66
   Id. at 1157.
67
   Id.
                                             13
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 14 of 22 PageID #: 1287




agreement were sufficiently definite.68 Osborn argued the purchase agreement was

ambiguous and unenforceable.69 The court disagreed and found interpretating the

agreement’s language in the manner proposed by Osborn (i.e., that $50,000 was based

on a formula outside the four corners of the contract) would render the explicit $50,000

price term “meaningless or mere surplusage” and contrary to the admonition that

Delaware courts “will not read a contract to render a provision or term ‘meaningless or

illusory.’”70 The court thus held the contract was valid and its terms unambiguous.71

       The court finds Osborn instructive and notes that plaintiff does not respond to

defendants’ arguments based on that case. Plaintiff’s argument suggests it intends to

reap all the benefits of the APAs without being impacted by the accompanying burdens.

Defendants assert plaintiff makes no contention “that the setoff amount for overdue

vendor invoices is improper, but only that it should have been set off from amounts due

to Seller” instead of plaintiff.72 Plaintiff does not dispute that contention.

       The court finds the relevant portions of the Settlement Agreement and APAs are

clear and unambiguous. Section 2 of the Settlement Agreement states: “the proceeds

of the Sale, [are] to be paid to Plaintiff by Buyer, in each case in accordance with the

terms and subject, in all respects, to the limitations set forth in the APAs.”73 Section

2.3(b) of the APAs states: “Purchaser shall, subject to Section 2.4 and Section 7.5, pay

an aggregate amount equal to the Conditional Purchase Price to [Plaintiff] (on Seller’s



68
   Id. at 1157-58.
69
   Id. at 1159.
70
   Id. 1159-60 (quoting Sonitrol Holding Co. v. Marceau Investissements, 607 A.2d 1177,
1183 (Del.1992)).
71
   Id. at 1163.
72
   D.I. 32 at 12.
73
   D.I. 16-2, Ex. D § 2.
                                              14
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 15 of 22 PageID #: 1288




behalf).”74 Pursuant to section 2.4(f), if the Final Revenue Statement is less than 90%

(as is the case here) of the Target Annual Revenue, then “Purchaser shall pay to (A)

Host Inc. (on Seller’s behalf) the Host Inc. Maximum Amount, reduced (up to the entire

amount of the Host Inc. Maximum Amount) by 66% of the product of $1.10 for every

$1.00 by which the Annualized Revenue set forth in the Six Month Final Revenue

Statement is less than the Target Annual Revenue[.]”75 Section 2.4(g) also provides

that the Conditional Purchase Price is subject to section 7.5 of Article VII of the APAs:

Indemnification.76 That section allows defendants to “[s]et off against and recoup from

any amount owed or otherwise payable by Purchaser to Seller pursuant to any of the

Transaction Documents (including the Conditional Purchase Price) . . . for which Seller

or any Guarantor is obligated[,]” and that these set offs are to be treated as adjustments

to the Conditional Purchase Price. 77 Plaintiff does not dispute defendants’ right to set

off indemnification expenses against the Conditional Purchase Price from Seller or any

Guarantor.

       The parties’ primary point of contention is the phrase “to [plaintiff] (on Seller’s

behalf).” That phrase is found five times in Article II of the APAs when referring to the

purchase price of the assets.78 The repetition of this language in connection with the

actual recipient of the proceeds from the sale of assets makes the parties’ intent

unambiguous. “To plaintiff” clearly means the payment of the Conditional Purchase

Price will flow directly to HostForWeb rather than to Seller. A plain reading of the APAs

can only be understood to mean plaintiff can expect to receive whatever payment
74
   Id., Ex. A § 2.3 (b) (emphasis added).
75
   Id., Ex. A § 2.4 (f) (emphasis added).
76
   Id., Ex. A § 2.4 (g).
77
   Id., Ex. A § 7.5 (a).
78
   See D.I. 16-2, Ex. A, Art. II (Purchase and Sale).
                                             15
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 16 of 22 PageID #: 1289




amount Seller is entitled to receive, and both parties have stipulated that defendants

may apply valid set offs against the Conditional Purchase Price payment under Section

2.3(b).

          This conclusion is also consistent with the direction provided by Osborn that

contracts are to be interpreted such that terms are not rendered “meaningless and

illusory.”79 Defendants argue the “OC1 Entities included favorable setoff language in

Section 7.5 to protect their indemnification rights and ensure they would still be

reimbursed if an indemnification event arose.”80 Plaintiff’s interpretation would result in

only the Seller and Guarantor being responsible for bearing indemnification obligations

to defendants81 while plaintiff is entitled to the entire amount of the Conditional Purchase

Price. The court rejects this interpretation as it would render the contractual set off

provisions meaningless.

          Thus, the court recommends plaintiff’s motion to dismiss defendant’s

Counterclaim Count I be denied.

          B.    Plaintiff’s Motion to Dismiss Counterclaim Count 2--Breach of
                Contract (Settlement Agreement)

          Defendants’ Counterclaim Count II alleges the Settlement Agreement is valid and

“[b]ecause the OC1 Entities did not breach the APAs ‘with respect to the calculation of,

or the payment of, the Conditional Purchase Price,’ Plaintiff breached Sections 5.3 and

5.4 of the Settlement Agreement by bringing this lawsuit and the prior Illinois Action.” 82

          Pursuant to section 5.3 of the Settlement Agreement: “Provided Buyer does not

breach the APAs with respect to the calculation of, or the payment of, the Conditional
79
   Osborn, 991 A.2d at 1159.
80
   D.I. 32 at 15.
81
   D.I. 31 at 8.
82
   D.I. 19, Counterclaim Count II at ¶¶ 36-38.
                                              16
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 17 of 22 PageID #: 1290




Purchase Price (as defined in the APAs), the Plaintiff Releasors . . . hereby covenant

not to sue Buyer relating to payment of the balance of the VTB and hereby release,

waive, and forever discharge Buyer by and from all claims relating to payment of the

balance[.]”83

       Section 5.4 of the Settlement Agreement recites: “Provided Buyer does not

breach the APAs . . . the Parties covenant not to sue or to institute or cause to be

instituted any action in any court against the released parties described in Paragraphs

5.1, 5.2, and 5.3 above . . . .”84

       Defendants present a plausible request for declaratory judgment that they did not

breach the APAs with respect to the calculation and payment of the Conditional

Purchase Price. Therefore, defendants’ Counterclaim Count II plausibly alleges plaintiff

breached the Settlement Agreement by filing the current suit and the previous Illinois

Action.

       Thus, the court recommends plaintiff’s motion to dismiss defendant’s

Counterclaim Count II be denied.

       C.       Plaintiff’s Motion to Dismiss Counterclaim Count 3--Breach of
                Contract (APA)

       Defendants’ Counterclaim Count III—Breach of Contract (APA) alleges plaintiff

(as third-party beneficiary) violated the APA’s forum selection clause by bringing the

previous Illinois Action.85

       Pursuant to section 8.12 (Consent to Jurisdiction) of the APAs: “The Parties

hereby submit to the jurisdiction of the courts of the State of Delaware or the courts of


83
   D.I. 16-2, Ex. D at § 5.3.
84
   Id., Ex. D at § 5.4.
85
   D.I. 19 at ¶¶ 40-44.
                                            17
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 18 of 22 PageID #: 1291




the United States located in the State of Delaware in respect of the interpretation and

enforcement of the provisions of this Agreement” and waived any objections to this

forum.86

       Plaintiff maintains it did not breach the forum selection clause when it filed the

Illinois Action because the “jurisdiction clause in the APAs is m erely permissive as a

matter of Delaware law, and Plaintiff had no binding contractual duty to litigate in

Delaware.”87 Plaintiff argues the forum selection clause is permissive because it does

not contain specific language mandating that the parties litigate in the state of

Delaware.88

       Defendants contend the issue of whether the forum selection clause is

mandatory or permissive was previously decided by the Illinois court “holding that the

provision requires litigation in Delaware and that Plaintiff’s filing of the Illinois Action in

the Northern District of Illinois was accordingly in violation thereof.”89 By filing suit in

Delaware, defendants argue plaintiff is “accepting the Illinois Court’s ruling and

acknowledging that litigation was required in this jurisdiction under the APAs’ terms.”90

       “‘When a contract contains a forum selection clause, [Delaware courts] will

interpret the forum selection clause in accordance with the law chosen to govern the

contract.’”91 Delaware courts will find a forum selection clause is mandatory, as

opposed to permissive, when “‘the parties use express language clearly indicating that

the forum selection clause excludes all other courts before which those parties could
86
   D.I. 16-2, Ex. A at § 8.12.
87
   D.I. 31 at 3.
88
   Id. at 15.
89
   D.I. 32 at 19.
90
   Id. at 19.
91
   Germaninvestments AG v. Allomet Corp., 225 A.3d 316, 331 (Del. 2020) (quoting
Bonanno v. VTB Hldgs., Inc., 2016 WL 614412, at *5 (Del. Ch. Feb. 8, 2016)).
                                               18
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 19 of 22 PageID #: 1292




otherwise properly bring an action.’”92 A permissive forum selection clause will

authorize jurisdiction in a designated forum “but do[es] not prohibit litigation

elsewhere.”93 The Supreme Court of Delaware has found that “if the forum selection

provision does not state that it is exclusive in crystalline terms, our courts will construe

the provision as permissive.”94

       In re Bay Hills provides examples of forum selection clauses determined to be

mandatory.95 Each contained language providing that “‘any’ or ‘all’ actions brought by

the parties ‘shall’ be brought in” a particular jurisdiction. 96 The court specifically noted

the word “consent” is not enough to make a forum selection clause mandatory absent

other “crystalline” terms.97

       Defendants argue the word “submit” in section 8.12 makes the forum selection

clause mandatory.98 Defendants’ cited authority, however, applied New York law

determining the mandatory or permissive nature of a disputed clause. 99 In contrast to

Delaware, under New York law a forum selection clause will be exclusive and

mandatory if “it contains ‘any language that reasonably conveys the parties' intention to

select an exclusive forum.’”100 In Bonanno v. VTB Holdings, Inc., the Delaware Court of

Chancery explicitly compared the two standards and found the New York standard is

92
   In re Bay Hills Emerging Partners I, L.P., C.A. No. 10681-VCN, 2018 W L 3217650, at
*5 (Del. Ch. July 2, 2018) (quoting Scanbuy, Inc. v. NeoMedia Techs., Inc., C.A. No.
9465-VCN, 2014 WL 5500245, at *2 (Del. Ch. Oct. 31, 2014)).
93
   Id.
94
   Germaninvestments AG, 225 A.3d at 337.
95
   In re Bay Hills, 2018 WL 3217650, at *6.
96
   Id.
97
   Id.
98
   D.I. 32 at 20; see D.I. 16-2, Ex. A at § 8.12.
99
   Id. at 20 (citing Del Pharm., Inc. v. Access Pharm., Inc., 2004 WL 1631355, at *3 (Del. Ch. July 16,
2004)).
100
    Del Pharm., Inc., 2004 WL 1631355, at *6 (quoting Babcock & Wilcox Co. v. Control Components, Inc.,
614 N.Y.S.2d 678, 682 (N.Y. Sup. Ct.1993)).

                                                  19
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 20 of 22 PageID #: 1293




“less-exacting,”101 in contrast to Delaware’s requirement for “crystalline” language that

“clearly indicates” the selected forum is exclusive. After considering the examples

referenced by In re Bay Hills, the court finds that section 8.12 of the APAs does not

contain any of the same mandatory language.102

       Lastly, defendants contend the Illinois Action determined the exclusivity of the

forum selection clause. By filing the action in Delaware, plaintiff accepted and

acknowledged “that litigation was required in this jurisdiction under the APAs’ terms.”

Therefore, defendants contend the law of the case doctrine and res judicata prevent

plaintiff from relitigating the forum selections clause issue. 103

       “‘As most commonly defined, the doctrine [of the law of the case] posits that

when a court decides upon a rule of law, that decision should continue to govern the

same issues in subsequent stages in the same case.’”104 Plaintiff notes that “[t]he issue

of whether the jurisdiction clause is mandatory or permissive under Delaware law (which

governs the APAs) was not raised, briefed, or decided in the Illinois proceeding.”105

Plaintiff maintains, and the court agrees, that the Illinois proceeding focused on whether

plaintiff was bound to the terms of the APAs as a third-party beneficiary, not whether the

forum selection clause was mandatory or permissive.106 This issue was not decided in

the Illinois Action, therefore, plaintiff’s ability to raise that issue here is not be barred by

the law of the case doctrine.


101
    2016 WL 614412, at *7.
102
    See D.I. 16-2, Ex. A at § 8.12.
103
    D.I. 32 at 19.
104
    Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 815-16 (1988) (quoting
Arizona v. California, 460 U.S. 605, 618 (1983) ).
105
    D.I. 34 at 9.
106
    HostForWeb Inc. v. Cloud Equity Group SIM LLC, No. 19 C 00075, 2019 W L
6033648, at *3 (N.D. Ill. Nov. 14, 2019).
                                               20
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 21 of 22 PageID #: 1294




       “Under the doctrine of res judicata, a judgment on the merits in a prior suit bars a

second suit involving the same parties or their privies based on the same cause of

action.”107 Plaintiff notes the Illinois Action was dismissed without prejudice pursuant to

FED. R. CIV. P. 12(b)(3)108 and an “adjudication upon the merits is the opposite of a

dismissal without prejudice.”109 Thus, there was no judgment on merits, and the Illinois

Action does not preclude plaintiff’s claims under the doctrine of res judicata.

       The court finds the section 8.12 forum selection clause does not contain

exclusive or mandatory language under Delaware law, and that the law of the case

doctrine and res judicata did not prohibit plaintiff’s filing the Illinois Action.

Consequently, defendants have not pled a plausible claim for breach of contract based

on the APAs forum selection clauses. The court recommends plaintiff’s motion to

dismiss defendant’s Counterclaim Count III be granted.

V.     CONCLUSION

       For the foregoing reasons, it is recommended that HostForWeb’s motion to

dismiss defendants’ counterclaims (D.I. 30) be DENIED in Part and GRANTED in Part

as follows:

       1.      Plaintiff’s motion to dismiss defendants’ Counterclaim Counts I and II

should be DENIED; and

       2.      Plaintiff’s motion to dismiss defendants’ Counterclaim Count III should be

GRANTED.

       Pursuant to 28 U.S.C. § 636(b)(1)(b) and (C), Fed. R. Civ. P. 72(b), and D. DEL.


107
    Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 502 (2001) (quoting
Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 (1979)).
108
    D.I. 34 at 9.
109
    Semtek Int’l Inc., 531 U.S. at 505.
                                               21
Case 1:20-cv-00378-RGA Document 38 Filed 03/01/21 Page 22 of 22 PageID #: 1295




LR 72.1, any objections to this Report and Recommendation shall be filed within

fourteen (14) days limited to ten (10) pages after being served with the same. Any

response shall be limited to ten (10) pages and filed within fourteen (14) days thereafter.

      The parties are directed to the Court’s Standing Order in Non-Pro Se Matters for

Objections Filed under Fed. R. Civ. P. 72 dated October 9, 2013, a copy of which is

found on the Court’s website (www.ded.uscourts.gov).



Dated: March 1, 2021                        /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge




                                            22
